Case 1:17-cr-00582-JMS-WRP Document 1093 Filed 05/10/21 Page 1 of 3            PageID #:
                                  17461



   RUSTAM A. BARBEE #5655
   Attorney at Law
   1188 Bishop Street, Suite 2606
   Honolulu, Hawaii 96813
   Telephone: (808) 524-4406
   Facsimile: (808) 524-4306
   Email:       Rustam@Honoluluattorney.com

   Attorney for Defendant
   LOUIS M. KEALOHA

                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   UNITED STATES OF AMERICA,                )   CR. NO. 17-00582 JMS (02)
                                            )   CR. NO. 18-00068 JMS (02)
                Plaintiff,                  )
                                            )   STIPULATION AND ORDER
         vs.                                )   AMENDING CONDITIONS OF
                                            )   PRETRIAL RELEASE TO PERMIT
   LOUIS M. KEALOHA,                        )   DEFENDANT TO TRAVEL TO
                                            )   WASHINGTON STATE ON
                Defendant.                  )   MAY 29, 2021 TO JUNE 1, 2021
                                            )


        STIPULATION AND ORDER AMENDING CONDITIONS OF
       PRETRIAL RELEASE TO PERMIT DEFENDANT TO TRAVEL
       TO WASHINGTON STATE ON MAY 29, 2021 TO JUNE 1, 2021

                IT IS HEREBY STIPULATED and agreed to by and between the

   parties herein that the conditions of the defendant's pretrial release be amended to

   permit him to travel to Washington State on May 29, 2021 to June 1, 2021 for

   purposes of meeting with family members and friends before surrendering for
Case 1:17-cr-00582-JMS-WRP Document 1093 Filed 05/10/21 Page 2 of 3          PageID #:
                                  17462



   service of his sentence of imprisonment at FCI Sheridan, Oregon on June 1, 2021.

                Defendant is permitted to travel between Honolulu, Hawaii, and

   Seattle, Washington on May 29, 2021 to June 1, 2021. Defendant shall submit his

   itinerary (flight and lodging) to Pretrial Services by May 21, 2021.

                All other conditions of pretrial release previously imposed shall

   remain the same and in full force and effect.

                IT IS SO STIPULATED:


                DATED: Honolulu, Hawaii, May             , 2021.


                                   /s/ Rustam A. Barbee
                                   RUSTAM A. BARBEE
                                   Attorney for Defendant
                                   LOUIS M. KEALOHA


                                   /s/ Michael G. Wheat
                                   MICHAEL G. WHEAT
                                   Special Attorney of the United States
                                   Attorney for Plaintiff
                                   UNITED STATES OF AMERICA



                                   /s/ Erik S. Iverson
                                   ERIK S. IVERSON
                                   Pretrial Services Officer
                                   U. S. PRETRIAL SERVICES OFFICE



                                           2
Case 1:17-cr-00582-JMS-WRP Document 1093 Filed 05/10/21 Page 3 of 3                  PageID #:
                                  17463




          IT IS APPROVED AND SO ORDERED.

          DATED: Honolulu, Hawaii, May 10, 2021


                                          /s/ J. Michael Seabright
                                         J. Michael Seabright
                                         Chief United States District Judge




   U.S. v. LOUIS M. KEALOHA, CR. NOS. 17-00582 JMS (02) and 18-00068 JMS (02); STIPULATION AND
   ORDER AMENDING CONDITIONS OF PRETRIAL RELEASE TO PERMIT DEFENDANT TO TRAVEL TO
   WASHINGTON STATE ON MAY 29, 2021 TO JUNE 1, 2021.



                                                3
